
	
		II
		110th CONGRESS
		1st Session
		S. 2317
		IN THE SENATE OF THE UNITED STATES
		
			November 7, 2007
			Mr. Leahy (for himself
			 and Mr. Cornyn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend titles 17 and 18, United States Code, and the
		  Trademark Act of 1946 to strengthen and harmonize the protection of
		  intellectual property, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Intellectual Property Enforcement
			 Act of 2007.
		2.Authorization of
			 civil copyright enforcement by Attorney General
			(a)In
			 generalChapter 5 of title 17, United States Code, is amended by
			 inserting after section 506 the following:
				
					506a.Civil
				penalties for violations of section 506
						(a)In
				generalIn lieu of a criminal action under section 506, the
				Attorney General may commence a civil action in the appropriate United States
				district court against any person who engages in conduct constituting an
				offense under section 506. Upon proof of such conduct by a preponderance of the
				evidence, such person shall be subject to a civil penalty under section 504
				which shall be in an amount equal to the amount which would be awarded under
				section 3663(a)(1)(B) of title 18 and restitution to the copyright owner
				aggrieved by the conduct.
						(b)Other
				remedies
							(1)In
				generalImposition of a civil penalty under this section does not
				preclude any other criminal or civil statutory, injunctive, common law, or
				administrative remedy, which is available by law to the United States or any
				other person.
							(2)OffsetAny
				restitution received by a copyright owner as a result of a civil action brought
				under this section shall be offset against any award of damages in a subsequent
				copyright infringement civil action by that copyright owner for the conduct
				that gave rise to the civil action brought under this
				section.
							.
			(b)Damages and
			 profitsSection 504 of title 17, United States Code, is
			 amended—
				(1)in subsection
			 (b)—
					(A)in the first
			 sentence—
						(i)by
			 inserting , or the Attorney General in a civil action, after
			 The copyright owner; and
						(ii)by
			 striking him or her and inserting the copyright
			 owner; and
						(B)in the second
			 sentence by inserting , or the Attorney General in a civil
			 action, after the copyright owner; and
					(2)in subsection
			 (c)—
					(A)in paragraph (1),
			 by inserting , or the Attorney General in a civil action, after
			 the copyright owner; and
					(B)in paragraph (2),
			 by inserting , or the Attotrney General in a civil action, after
			 the copyright owner.
					(c)Technical and
			 conforming amendmentThe table of sections for chapter 5 of title
			 17, United States Code, is amended by inserting after the item relating to
			 section 506 the following:
				
					
						506a. Civil penalties for
				violation of section
				506.
					
					.
			3.Improved
			 investigative and forensic resources for enforcement of laws related to
			 intellectual property crimes
			(a)In
			 generalThe Attorney General, in consultation with the Director
			 of the Federal Bureau of Investigation, shall, with respect to crimes related
			 to the theft of intellectual property—
				(1)create an
			 operational unit of the Federal Bureau of Investigation—
					(A)to work with the
			 Computer Crime and Intellectual Property section of the Department of Justice
			 on the investigation and coordination of intellectual property crimes that are
			 complex, committed in more than 1 judicial district, or international;
					(B)that consists of
			 at least 10 agents of the Bureau; and
					(C)that is located at
			 the headquarters of the Bureau;
					(2)ensure that any unit in the Department of
			 Justice responsible for investigating computer hacking or intellectual property
			 crimes is assigned at least 2 agents of the Federal Bureau of Investigation (in
			 addition to any agent assigned to such unit as of the date of the enactment of
			 this Act) to support such unit for the purpose of investigating or prosecuting
			 intellectual property crimes; and
				(3)implement a
			 comprehensive program—
					(A)the purpose of which is to train agents of
			 the Federal Bureau of Investigation in the investigation and prosecution of
			 such crimes and the enforcement of laws related to intellectual property
			 crimes;
					(B)that includes relevant forensic training
			 related to investigating and prosecuting intellectual property crimes;
			 and
					(C)that requires such agents who investigate
			 or prosecute intellectual property crimes to attend the program
			 annually.
					(b)Intellectual
			 property law enforcement coordinatorsNot later than 120 days
			 after the date of the enactment of this Act, the Attorney General shall assign
			 1 Federal prosecutor to the appropriate office of the Department of Justice
			 located in Hong Kong and 1 Federal prosecutor to such an office located in
			 Budapest, Hungary, to assist in the coordination of the enforcement of
			 intellectual property laws between the United States and foreign
			 nations.
			(c)Organized crime
			 task forceNot later than 120 days after the date of the
			 enactment of this Act, the Attorney General, through the United States
			 Attorneys’ Offices, the Computer Crime and Intellectual Property section, and
			 the Organized Crime and Racketeering section of the Department of Justice, and
			 in consultation with the Federal Bureau of Investigation and other Federal law
			 enforcement agencies, shall create a Task Force to develop and implement a
			 comprehensive, long-range plan to investigate and prosecute international
			 organized crime syndicates engaging in or supporting crimes relating to the
			 theft of intellectual property.
			(d)AuthorizationThere
			 are authorized to be appropriated to carry out this section $12,000,000 for
			 each of fiscal years 2008 through 2011.
			4.Additional
			 funding for resources to investigate and prosecute criminal activity involving
			 computers
			(a)Additional
			 funding for resources
				(1)AuthorizationIn addition to amounts otherwise authorized
			 for resources to investigate and prosecute criminal activity involving
			 computers, there are authorized to be appropriated for each of the fiscal years
			 2008 through 2011—
					(A)$10,000,000 to the
			 Director of the Federal Bureau of Investigation; and
					(B)$10,000,000 to the
			 Attorney General for the Criminal Division of the Department of Justice.
					(2)AvailabilityAny
			 amounts appropriated under
			 paragraph (1) shall remain available
			 until expended.
				(b)Use of
			 additional fundingFunds made
			 available under subsection
			 (a) shall be used by the Director of the Federal Bureau of
			 Investigation and the Attorney General, for the Federal Bureau of Investigation
			 and the Criminal Division of the Department of Justice, respectively,
			 to—
				(1)hire and train law enforcement officers
			 to—
					(A)investigate crimes
			 committed through the use of computers and other information technology,
			 including through the use of the Internet; and
					(B)assist in the
			 prosecution of such crimes; and
					(2)procure advanced
			 tools of forensic science to investigate, prosecute, and study such
			 crimes.
				5.Registration in civil
			 infringement actions
			(a)Limitation to
			 civil actions; harmless errorSection 411 of title 17, United
			 States Code, is amended—
				(1)in the section
			 heading, by inserting civil before infringement;
				(2)in subsection
			 (a)—
					(A)in the first
			 sentence, by striking no action and inserting no civil
			 action; and
					(B)in the second
			 sentence, by striking an action and inserting a civil
			 action;
					(3)in subsection
			 (b)—
					(A)by redesignating
			 that subsection as subsection (c); and
					(B)by striking
			 506 and sections 509 and and inserting 505 and
			 section; and
					(4)by inserting after
			 subsection (a) the following:
					
						(b)(1)A certificate of registration satisfies the
				requirements of this section and section 412, regardless of whether the
				certificate contains any inaccurate information, unless—
								(A)the inaccurate information was included on
				the application for copyright registration with knowledge that it was
				inaccurate; and
								(B)the inaccurate information, if known,
				would have caused the Register of Copyrights to refuse registration.
								(2)In any case in which inaccurate
				information described under paragraph (1) is alleged, the court shall request
				the Register of Copyrights to advise the court whether the inaccurate
				information, if known, would have caused the Register of Copyrights to refuse
				registration.
							.
				(b)Technical and
			 conforming amendments
				(1)Section 412 of title 17, United
			 States Code, is amended by striking ‘‘411(b)’’ and inserting ‘‘411(c)’’.
				(2)The item relating
			 to section 411 in the table of sections for
			 chapter
			 4 of title 17, United States Code, is amended to read as
			 follows:
					
						
							411. Registration and civil infringement
				actions.
						
						.
				6.Civil remedies
			 for infringement
			(a)In
			 generalSection 503(a) of
			 title 17, United States Code, is amended—
				(1)by striking
			 and of all plates and inserting , of all plates;
			 and
				(2)by striking the
			 period and inserting , and of records documenting the manufacture, sale,
			 or receipt of things involved in such violation. The court shall enter an
			 appropriate protective order with respect to discovery of any records that have
			 been seized. The protective order shall provide for appropriate procedures to
			 assure that confidential information contained in such records is not
			 improperly disclosed to any party..
				(b)Protective
			 orders for seized recordsSection 34(d)(1)(A) of the Act entitled
			 An Act to provide for the registration and protection of trademarks used
			 in commerce, to carry out the provisions of certain international conventions,
			 and for other purposes., approved July 5, 1946 (commonly referred to as
			 the Trademark Act of 1946) (15 U.S.C. 1116(d)(1)(A)) is amended by adding
			 The court shall enter an appropriate protective order with respect to
			 discovery of any records that have been seized. The protective order shall
			 provide for appropriate procedures to assure that confidential information
			 contained in such records is not improperly disclosed to any party.
			 after the first sentence.
			7.Criminal
			 infringement
			(a)Forfeiture and
			 destruction; restitutionSection 506(b) of title 17, United
			 States Code, is amended to read as follows:
				
					(b)Forfeiture,
				destruction, and restitutionForfeiture, destruction, and restitution
				relating to this section shall be subject to
				section
				2323 of title 18, to the extent provided in that section, in
				addition to any other similar remedies provided by
				law.
					.
			(b)Seizures and
			 forfeitures
				(1)RepealSection
			 509 of title 17, United States Code, is repealed.
				(2)Technical and
			 conforming amendmentThe table of sections for chapter 5 of title
			 17, United States Code, is amended by striking the item relating to section
			 509.
				8.Importation and
			 exportation
			(a)Importation and
			 exportation of infringing itemsSection 602(a) of title 17, United
			 States Code, is amended—
				(1)by redesignating
			 paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C);
				(2)in
			 the first sentence, by striking Importation and inserting
			 (1) Importation;
				(3)by striking
			 106, actionable and inserting 106 and is
			 actionable;
				(4)by
			 striking This subsection does not apply to— and inserting the
			 following:
					
						(2)Importation into the United States or
				exportation from the United States, without the authority of the owner of
				copyright under this title, of copies or phonorecords, the making of which
				either constituted an infringement of copyright or would have constituted an
				infringement of copyright if this title had been applicable, is an infringement
				of the exclusive right to distribute copies or phonorecords under section 106
				and is actionable under sections 501 and 506.
						(3)This subsection does not apply
				to—
						;
				(5)in subparagraph
			 (A), as redesignated, by inserting or exportation after
			 importation;
				(6)in subparagraph
			 (B), as redesignated—
					(A)by striking
			 , for the private use of the importer and inserting or
			 exportation, for the private use of the importer or exporter;
			 and
					(B)by inserting
			 or departing from the United States after outside the
			 United States.
					(b)Technical and
			 conforming amendments(1)The section heading for
			 section
			 602 of title 17, United States Code, is amended by inserting
			 or
			 exportation after importation.
				(2)The table of sections for chapter 6
			 of title 17, United States Code, is amended by inserting or
			 exportation after importation.
				(3)The heading for chapter 6 of title
			 17, United States Code, is amended to read as follows:
					
						6Manufacturing
				Requirements, Importation, and
				Exportation
						.
				(4)The item relating to chapter 6 in the
			 table of chapters for title 17, United States Code, is amended to read as
			 follows:
					
						
							6.
				  Manufacturing Requirements, Importation, and
				  Exportation601
						
						.
				9.Defining terms
			 relating to circumvention of copyright protection systemsSection 1201 of
			 title 17, United States Code, is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (2),
			 by striking import,; and
				(B)in paragraph
			 (3)—
					(i)in
			 subparagraph (A), by striking and after the semicolon;
					(ii)in
			 subparagraph (B), by striking the period and inserting ;
			 and;
					(iii)by
			 redesignating subparagraph (B) as subparagraph (C), and inserting after
			 subparagraph (A) the following:
						
							(B)the term
				financial gain includes receipt, or expectation of receipt, of
				anything of value, including the receipt of other copyrighted
				works;
							;
				and
					(iv)by
			 adding at the end the following:
						
							(C)the term traffic in means to
				transport, transfer, or otherwise dispose of, to another, for purposes of
				commercial advantage or private financial gain, or to make, import, export,
				obtain control of, or possess, with intent to so transport, transfer, or
				otherwise dispose of.
							;
				and
					(2)in subsection
			 (b)—
				(A)in paragraph (1),
			 by striking import,; and
				(B)in paragraph
			 (2)—
					(i)in
			 subparagraph (A), by striking and after the semicolon;
					(ii)in
			 subparagraph (B), by striking the period and inserting ;
			 and;
					(iii)by
			 redesignating subparagraph (B) as subparagraph (C), and inserting after
			 subparagraph (A) the following:
						
							(B)the term
				financial gain includes receipt, or expectation of receipt, of
				anything of value, including the receipt of other copyrighted
				works;
							;
				and
					(iv)by
			 adding at the end the following:
						
							(D)the term traffic in means to
				transport, transfer, or otherwise dispose of, to another, or to make, import,
				export, obtain control of, or possess, with intent to so transport, transfer,
				or otherwise dispose
				of.
							.
					10.Forfeiture
			 under Economic Espionage ActSection 1834 of title 18, United States
			 Code, is amended to read as follows:
			
				1834.Criminal
				forfeitureForfeiture,
				destruction, and restitution relating to this chapter shall be subject to
				section
				2323, to the extent provided in that section, in addition to
				any other similar remedies provided by
				law.
				.
		11.Trafficking in
			 counterfeit labels, illicit labels, or counterfeit documentation or packaging
			 for works that can be copyrightedSection 2318 of
			 title 18, United States Code, is amended as follows:
			(1)Subsection (a) is
			 amended—
				(A)by redesignating
			 subparagraphs (A) through (G) as clauses (i) through (vii),
			 respectively;
				(B)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; and
				(C)by striking
			 Whoever and inserting (1) Whoever.
				(2)Section 2318(d) is
			 amended to read as follows:
				
					(d)Forfeiture and
				destruction of property; restitutionForfeiture, destruction, and restitution
				relating to this section shall be subject to section 2323, to the extent
				provided in that section, in addition to any other similar remedies provided by
				law.
					.
			(3)Section 2318 is
			 further amended by striking subsection (e) and redesignating subsection (f) as
			 subsection (e).
			12.Unauthorized
			 recording of motion picturesSection 2319B(b)
			 of title 18, United States Code, is amended to read as follows:
			
				(b)Forfeiture and
				destruction of property; restitutionForfeiture, destruction, and restitution
				relating to this section shall be subject to section 2323, to the extent
				provided in that section, in addition to any other similar remedies provided by
				law.
				.
		13.Trafficking in
			 counterfeit goods or servicesSection 2320(b) of
			 title 18, United States Code, is amended to read as follows:
			
				(b)Forfeiture and
				destruction of property; restitutionForfeiture, destruction, and restitution
				relating to this section shall be subject to section 2323, to the extent
				provided in that section, in addition to any other similar remedies provided by
				law.
				.
		14.Forfeiture,
			 destruction, and restitution
			(a)In
			 generalChapter 113 of title 18,
			 United States Code, is amended by adding at the end the following:
				
					2323.Forfeiture,
				destruction, and restitution
						(a)Civil
				forfeiture
							(1)Property subject
				to forfeitureThe following property is subject to forfeiture to
				the United States:
								(A)Any article the making or trafficking of
				which is prohibited under section 506 or 1204 of title 17, or section 2318,
				2319, 2319A, 2319B, or 2320, or chapter 90, of this title.
								(B)Any property used, or intended to be used,
				in any manner or part to commit or facilitate the commission of an offense
				referred to in subparagraph (A).
								(C)Any property
				constituting or derived from any proceeds obtained directly or indirectly as a
				result of the commission of an offense referred to in subparagraph (A).
								(2)ProceduresThe
				provisions of chapter 46 relating to civil forfeitures shall extend to any
				seizure or civil forfeiture under this section. At the conclusion of the
				forfeiture proceedings, unless otherwise requested by an agency of the United
				States, the court shall order that any property forfeited under paragraph (1)
				be destroyed, or otherwise disposed of according to law.
							(b)Criminal
				forfeiture
							(1)Property subject
				to forfeitureThe court, in
				imposing sentence on a person convicted of an offense under section 506 or 1204
				of title 17, or section 2318, 2319, 2319A, 2319B, or 2320, or chapter 90, of
				this title, shall order, in addition to any other sentence imposed, that the
				person forfeit to the United States any property subject to forfeiture under
				subsection (a) for that offense.
							(2)Procedures
								(A)In
				generalThe forfeiture of property under paragraph (1), including
				any seizure and disposition of the property and any related judicial or
				administrative proceeding, shall be governed by the procedures set forth in
				section 413 of the Comprehensive Drug Abuse Prevention and Control Act of 1970
				(21 U.S.C.
				853), other than subsection (d) of that section.
								(B)DestructionAt
				the conclusion of the forfeiture proceedings, the court, unless otherwise
				requested by an agency of the United States—
									(i)shall order that any forfeited article or
				component of an article bearing or consisting of a counterfeit mark be
				destroyed or otherwise disposed of according to law; and
									(ii)shall order that
				any infringing items or other property described in subsection (a)(1)(A) and
				forfeited under paragraph (1) of this subsection be destroyed or otherwise
				disposed of according to law.
									(c)RestitutionWhen a person is convicted of an offense
				under section 506 or
				1204
				of title 17 or section 2318, 2319, 2319A, 2319B, or 2320, or chapter 90, of
				this title, the court, pursuant to sections 3556, 3663A, and 3664 of this
				title, shall order the person to pay restitution to any victim of the offense
				as an offense against property referred to in section 3663A(c)(1)(A)(ii) of
				this
				title.
						.
			(b)Technical and
			 conforming amendmentThe table of sections for
			 chapter 113 of title 18,
			 United States Code, is amended by adding at the end the following:
				
					
						2323. Forfeiture, destruction, and
				restitution.
					
					.
			15.Technical and
			 conforming amendments
			(a)Amendments to
			 title 17, United States Code
				(1)Section 109 (b)(4)
			 of title 17, United States Code, is amended by striking 505, and
			 509 and inserting and 505.
				(2)Section 111 of
			 title 17, United States Code, is amended—
					(A)in subsection (b),
			 by striking and 509;
					(B)in subsection
			 (c)—
						(i)in
			 paragraph (2), by striking and 509;
						(ii)in
			 paragraph (3), by striking sections 509 and 510 and inserting
			 section 510; and
						(iii)in
			 paragraph (4), by striking and section 509; and
						(C)in subsection
			 (e)—
						(i)in
			 paragraph (1), by striking sections 509 and 510 and inserting
			 section 510; and
						(ii)in
			 paragraph (2), by striking and 509.
						(3)Section 115(c) of
			 title 17, United States Code, is amended—
					(A)in paragraph
			 (3)(G)(i), by striking and 509; and
					(B)in paragraph (6),
			 by striking and 509.
					(4)Section 119(a) of
			 title 17, United States Code, is amended—
					(A)in paragraph (6),
			 by striking sections 509 and 510 and inserting section
			 510;
					(B)in paragraph
			 (7)(A), by striking and 509;
					(C)in paragraph (8),
			 by striking and 509; and
					(D)in paragraph (13),
			 by striking and 509.
					(5)Section 122 of
			 title 17, United States Code, is amended—
					(A)in subsection (d),
			 by striking and 509;
					(B)in subsection (e),
			 by striking sections 509 and 510 and inserting section
			 510; and
					(C)in subsection
			 (f)(1), by striking and 509.
					(6)Section 411(b) of
			 title 17, United States Code, is amended by striking sections 509 and
			 510 and inserting section 510.
				(b)Other
			 amendmentsSection 596(c)(2)(c) of the Tariff Act of 1950 (19
			 U.S.C. 1595a(c)(2)(c)) is amended by striking or 509.
			
